PROPOSED EXAMINER’S AMENDMENT
The examiner proposes amending the instant claims in the following manner in order to place the application in condition for allowance.
The examiner notes that the examiner proposes rejoining non-elected claims and making the following claim amendments.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A composition comprising:
(A) [[ ]] a protein or peptide antigen;
(B) a pH sensitive diblock copolymer nanoparticle, wherein the diblock copolymer is of the formula:

    PNG
    media_image1.png
    97
    293
    media_image1.png
    Greyscale

wherein: R1 is hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), or substituted cycloalkyl(C<12);
n is an integer from 1 to 500;
R2 and R2’ are each independently selected from the group consisting of hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), [[ ]] and substituted cycloalkyl(C<12);
R3 is a group of the formula:

    PNG
    media_image2.png
    143
    184
    media_image2.png
    Greyscale

wherein:
nx is 1-10;
X1, X2, and X3 are each independently selected from hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), [[ ]] and substituted cycloalkyl(C<12);
X4 and X5 are taken together and are -CH2CH2CH2CH2CH2-, 
-CH2CH2CH2CH2CH2CH2-, -CH2CH2CH(CH3)CH2CH2-, or 
-CH2CH(CH3)CH2CH(CH3)CH2- [[ ]] ;
x is an integer from 1 to 150;
R4 is a group of the formula:

    PNG
    media_image3.png
    155
    197
    media_image3.png
    Greyscale

wherein:
ny is 1-10;
X1’, X2’, and X3’ are each independently selected from hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), [[ ]] and substituted cycloalkyl(C<12);
X4’ is a dye or a fluorescence quencher;
[[ ]] X5’ [[ ]] is selected from hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), substituted cycloalkyl(C<12), substituted acyl(C<12), a dye, [[ ]] and a fluorescence quencher [[ ]] ;
y is an integer from 0 to 150; and
R5 is hydrogen, halo, hydroxy, alkyl(C<12), or substituted alkyl(C<12);
R3 and R4 can occur in any order within the diblock copolymer [[ ]] ; and
wherein the antigen is encapsulated by the diblock copolymer.


X) Claims 18-19 are proposed to be cancelled without prejudice or disclaimer. 
The reason for proposed cancellation is because, in the manner that the claims are drafted, it is unclear if they properly limit claim 1. New claim 72 is proposed below to indicate what appears to be the main feature of claim 18; namely, that X1 is a methyl group. New claim 73 is proposed to recite that y is zero, which appears to be the subject matter of claim 19, which is proposed to be cancelled.


X) Claim 47 is proposed to be amended in the following manner:
Claim 47 (Proposed Amendment): A method of treating [[ ]] cancer in a patient in need thereof comprising administering to the patient a therapeutically effective amount of [[ ]] the composition according to claim [[ ]] 2.

[Examiner Note Regarding Claim 47 – the reason for proposed amendment to claim 47 is to avoid a potential issue under 35 U.S.C. 112(a) regarding enablement for treating the full scope of diseases. The proposed amendment would not be subject to an enablement rejection because anticancer vaccination is a known concept. The examiner has proposed adding a new claim regarding infectious disease vaccination; see proposed new claim 74 below.]

X) Claim 69 is proposed to be cancelled without prejudice or disclaimer. The reason for proposed cancellation is at least because claim 69 appears to be outside the scope of claim 1 and would be subject to a rejection under 35 U.S.C. 112(d) if not cancelled.

X) Claim 71 is proposed to be amended in the following manner:
Claim 71 (Proposed Amendment): The composition of claim 1, wherein the diblock copolymer comprises [[ ]] PEG114-b-PC6A70, PEG114-b-PC7A70, [[ ]] PEG114-b-PC6S1A70, or PEG114-b-PC6S2A70.




X) The following new claims are proposed.

Claim 72 (Proposed New): The composition of claim 1, wherein X1 is a methyl group.

Claim 73 (Proposed New): The composition of claim 72, wherein y is zero.

Claim 74 (Proposed New): A method of vaccinating against an infectious disease comprising administering to a patient an effective amount of the composition of claim 1, wherein, upon vaccination, the patient may generate an immune response against the infectious disease antigen.

See the next page for reasons for indicating allowable subject matter and reasons why the proposed amendments are necessary.

Reasons Why Proposed Claims Would be Allowable
The examiner notes that the chemical structure of the pH sensitive diblock copolymer recited by part (B) of claim 1 has been taught by the prior art. See Gao et al. (US 2013/0330278 A1), which was previously cited in the file record of the instant application. Gao et al. (hereafter referred to as Gao) is drawn to a polymer nanoplatform, as of Gao, title and abstract, which may be a nanoparticle or a micelle, as of paragraph 0015. Said polymer appears to have the following structure, as of Gao, figure 6, reproduced below.

    PNG
    media_image4.png
    601
    672
    media_image4.png
    Greyscale

Gao teaches a clearer version of the relevant structure on page 19, paragraph 0271, reproduced below.

    PNG
    media_image5.png
    263
    348
    media_image5.png
    Greyscale

Gao teaches delivery of a drug generically, as of e.g. Gao, paragraph 0065.
Gao differs from the claimed invention because Gao does not teach an antigen. Gao also does not appear to teach synonyms of the term “antigen” (e.g. a vaccine or a compound that, when administered to a host, raises an immune or antibody response against that compound).
Even if, purely en arguendo, it would have been prima facie obvious for the skilled artisan to have combined an antigen with the polymer of Gao, there would have been no expectation that such a combination would have achieved the unexpectedly superior results obtained in the instant application. Specifically, in the instant specification and drawings, applicant appears to have compared the claimed composition, in which a model antigen is combined with the polymer recited by part (b) of claim 1, against comparative compositions. Instant figure 1B is relevant and is reproduced below.

    PNG
    media_image6.png
    250
    696
    media_image6.png
    Greyscale

The particles with the structures listed as “PC6A” “PC7A” “PC6-S1A” and “PC6-S2A” are understood to be within the claim scope. Other compositions in the above-reproduced figure are understood to be outside the claim scope. The examiner further clarifies that
A) All of the formulations in the above table comprise ovalbumin as a model antigen, and 
B) The formulations referred to as “PC6A”, “PC7A”, “PC6-S1A” and “PC6-S2A” comprise pegylated versions of the disclosed polymers. That the disclosed polymers are pegylated is evident as of applicant’s response on 27 December 2021, page 9, relevant paragraph reproduced below.

    PNG
    media_image7.png
    225
    643
    media_image7.png
    Greyscale


As such, the above-reproduced data from figure 1B shows that an antigen, when combined with the recited polymer nanoparticle of part (b) of claim 1, results in a greater cell mediated immune response as compared with a comparative composition wherein the antigen is by itself or combined with a different compound. For example, the specific killing of ovalbumin when combined with PC62A-PEG is about 40%. In contrast, the specific killing of ovalbumin when combined with alum is less than 10%. Alum is a known immunostimulatory adjuvant that is used in combination with antigens to increase the immune response against said antigens. As such, applicant’s data shows that the claimed composition of an antigen and the recited polymer results in a superior cell-mediated immune response as compared with comparative compositions in which the same antigen is combined with a well-known adjuvant such as alum or lipopolysaccharide (LPS).
In order to obtain a patent, applicant must compare the claimed invention to the closest prior art. See MPEP 716.02(e). From the perspective of this invention, the closest prior art would appear to be a combination of an antigen with a well-known immunostimulatory adjuvant. In this case, the data shown in the instant application 
In order to obtain a patent based upon unexpected results, applicant must show results that are unexpected and significant. In this case, the results shown in figure 1B appear to be statistically significant. Those results also appear to be practically significant because a greater cell-mediated immune response results in greater immunity to an infectious disease (if the antigen is an infectious disease antigen) and likely greater cancer treatment (if the antigen is a cancer antigen).
Additionally, applicant’s results must be commensurate in scope with the claimed invention. See MPEP 716.02(d). In this case, the examiner has proposed amendments to claim 1 to render the claims commensurate in scope with the results presented. Specifically, claim 1 has been amended to recite pegylated PC6A, pegylated PC7A, pegylated PC6-S1A, or pegylated PC6S2A, which the polymers in figure 1B for which greater than expected results are shown. The claim may also comprise variants of these forms which comprise dye or fluorescence quencher monomers which can be used for certain studies. The examiner has also proposed amending claim 1 to recite a protein or peptide antigen. This is because the data obtained from use of ovalbumin as a model antigen can be reasonably expected to be applicable to the use of other protein or peptide antigens. However, there would have been no expectation that the results obtained from ovalbumin in applicant’s data would have been applicable to other antigens that are not protein or peptide antigens such as mRNA antigens. The delivery of mRNA antigens is substantially different from the delivery of protein or peptide 
In brief, the claimed invention would be allowable if amended in the suggested manner because data in the instant application show that when the polymer nanoparticle of part (b) of claim 1 is combined with an antigen, said nanoparticle acts as an immunostimulatory adjuvant to stimulate a cell mediated immune response against said antigen. This effect would have been unexpected at the time of filing and has practical significance in treating cancer and/or treating or preventing infectious disease.
As an additional relevant reference that has not previously been cited, the examiner cites Miao et al. (Journal of Controlled Release, Vol. 219, 2015, pages 192-204). Miao et al. (hereafter referred to as Miao) is drawn to delivery of nanomedicine to desmoplastic tumors, as of Miao, page 192, title and abstract, wherein the term “desmoplastic” refers to tumors with a high level of stromal cell density. Miao teaches PEG-PC7A on page 199, Table 2, reproduced below.

    PNG
    media_image8.png
    772
    1201
    media_image8.png
    Greyscale

The purpose of the PEG-b-PC7A appears to be to target extracellular matrix (abbreviated as ECM), as of the top of the table. The purpose of targeting extracellular matrix appears to be that the composition diffuses through extracellular matrix to tumor cell targets, as of Miao, page 193, right column, top paragraph, relevant text reproduced below.

    PNG
    media_image9.png
    244
    581
    media_image9.png
    Greyscale


As an additional relevant reference, the examiner cites US Patent 11,096,899. In the ‘899 patent, the PC7A polymer appears to be used in a composition for immunotherapy, as of claim 11 of this patent. However, the ‘899 patent was filed later than the effective filing date of the instant application and is therefore not prior art. Also, the ‘899 patent lacks common inventors with the instant application and appears to lack a common assignee; therefore, no double patenting rejection over the claims of the ‘899 patent has been written for at least this reason. Also, in the ‘899 patent, the antigen appears to be a cancer antigen derived in situ from the action of radiation therapy on the tumor, and is not presented in the same composition as the PC7A polymer. As such, the skilled artisan would not have been motivated to have modified the 

Conclusion
The instant claims are not currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612